CORRECTED NOTICE OF ALLOWABILITY
Foreign Priority 
The filing receipt and the bibliographic data sheet have been amended to correct the foreign priority patent number. 

Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on an application DE 402019100992.2 filed in Germany on 09/12/2019. 
	
Examiner’s Amendment 
An examiner's amendment to the specification appears below. Should the inventor find the changes or additions to be unacceptable, the inventor may file an amendment as provided by 37 CFR § 1.312. To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.  

Specification
In the specification dated 10/23/2020 the statement, “The reproductions show an electric coffee roaster.” The specification was amended in the response of 1/14/2022 but the statement was not removed. For accuracy and clarity, the examiner is cancelling the statement from the specification because the claim statement contains the same information. 

Conclusion 
The application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on how to access the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922